Citation Nr: 9923530	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to September 
1972.  His decorations include the National Defense Service 
Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was denied 
for hearing loss and tinnitus.  


FINDINGS OF FACT

The available objective evidence does not suggest that there 
is an etiological relationship between the currently 
manifested hearing loss and tinnitus and the veteran's period 
of active military service, to include acoustic trauma from 
engine room noise on board a Navy ship therein; nor does the 
evidence indicate that sensorineural hearing loss was 
manifested within one year following the veteran's discharge 
from active duty.  


CONCLUSION OF LAW

The claims for service connection for hearing loss and 
tinnitus are not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

For certain disabilities, including sensorineural hearing 
loss, service connection may be warranted if the disability 
was manifested to a compensable degree within one year 
following the veteran's discharge from active service, based 
on the provisions pertaining to service connection on a 
presumptive basis which are found in 38 C.F.R. § 3.309 
(1998).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Medical Evidence

The report of the veteran's July 1969 induction examination 
shows that his ears were clinically evaluated as normal.  His 
hearing was evaluated as 15/15 for spoken voice and for 
whispered voice in both the left ear and the right ear.  

The report of the veteran's September 1972 separation 
examination shows that his ears were clinically evaluated as 
normal.  A hearing evaluation is not shown on the examination 
report and no hearing defects were noted.  On a report of 
medical history, completed in September 1970, the veteran 
indicated a history of ear, nose, or throat trouble, and a 
notation of "boil in ear, N.S.A.-N.C.D." was made.  

A January 1996 billing statement from the Jackson Ear, Nose, 
and Throat Clinic, P.A., shows that the veteran had been 
treated for a diagnosis of high frequency sensorineural 
hearing loss.  

In January 1998, the veteran was afforded a VA audiological 
examination.  He  complained of constant tinnitus and he 
reported longstanding bilateral high frequency hearing loss 
established while in the military.  

In the right ear, puretone auditory thresholds were recorded 
as 5, 0, 0, 40, and 80 decibels (dB) at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz (Hz), respectively, for an 
average four frequency decibel loss of 30 dB.  In the left 
ear, puretone auditory thresholds were recorded as 5, 0, 0, 
70, and 80 dB at frequencies of 500, 1000, 2000, 3000, and 
4000 Hz, respectively, for an average four frequency decibel 
loss of 38 dB.  Speech recognition was 100 percent in the 
right ear and 100 percent in the left ear.  

The examiner noted that the veteran reported a constant 
bilateral tinnitus which made it very difficult for him to 
concentrate.  The examiner also commented that there was no 
evidence of a medically correctable hearing loss.  An 
assessment of mild sloping to severe high frequency hearing 
loss, right ear, and severe high frequency sensorineural 
hearing loss, left ear, was given.  

The external ear examination report shows that the veteran 
was experiencing continuous tinnitus in each ear, which 
fluctuated in intensity.  The veteran also reported that if 
there is any background noise present, he cannot hear what is 
being said in most conversational speeches and he cannot hear 
the radio, telephone, or television.  He noted that he worked 
in the engine room of a ship for extended hours during his 
military service, where the noise was extremely intense.  He 
denied any history of perforations, infections, or other 
abnormalities.  

Each auricle, external canal, tympanic membrane, and middle 
ear space was normal.  The external nasal and paranasal sinus 
structures were within normal limits, and the sinuses were 
negative.  It was noted that the veteran had a severe 
bilateral high frequency neurosensory hearing loss with 
associated continuous fluctuating tinnitus, which were the 
result of severe chronic noise exposure.  

In his notice of disagreement, submitted in March 1998, the 
veteran indicated that his job duties during his active 
service on board the U.S.S. Shreveport required him to spend 
8 to 16 hours a day in the main engine room, where the heat 
and noise levels were extremely high.  It was the veteran's 
belief that working in the high noise area of the engine room 
for 2 years had caused his hearing loss and tinnitus.  In his 
substantive appeal, received in May 1998, the veteran 
indicated that his hearing continues to deteriorate and the 
tinnitus is getting much worse.  

In June 1999, the veteran was afforded a hearing before a 
member of the Board.  He testified that during his active 
service in the Navy in approximately 1971, he underwent a 
hearing test when his ship was docked for repairs in a 
Philadelphia shipyard.  According to the veteran, he was 
given a card with the results of that testing and that card 
showed a line going halfway across the card before going down 
in both ears.  At that point in time, he didn't pay a lot of 
attention to it because he wasn't having a lot of trouble, 
and tinnitus would just come and go in the background.  Thus, 
it is the veteran's contention that his hearing was tested 
during service and that a hearing loss was shown at that 
time.  

The veteran also testified that the Occupational Health and 
Safety Administration (OSHA) designated the engine room on 
board the ship where he worked as a high noise area where 
hearing protection was required for employees.  According to 
the veteran, ear protectors were never issued and he worked 
in the engine room for two solid years as much as 18 hours 
per day.  He reported that after coming out of the engine 
room, his ears would be ringing from the noise and it would 
stay like that for an hour or two.  He also stated that the 
engine room consisted of four steam turbines with pumps, 
evaporators, gauges, and a menagerie of different machines.  
While in the engine room, he could not communicate with 
others because there was so much noise, and he would either 
have to yell in someone's ear or use hand signals.  The 
veteran stated that he knew without question that his Navy 
service and employment in the engine room was the cause of 
his current hearing problems.  

The veteran also testified that he had been employed with the 
Mississippi Forestry Commission since 1979, and he was 
presently employed with a District Forest Commission.  He 
indicated that during this post-service employment, he had 
not been exposed to noises other than what you would normally 
get in a day to day office environment and that when outside, 
the noisiest thing he was exposed to was his pickup truck as 
he did not operate or use bulldozers or such equipment.  In 
addition, the veteran reported that he was a member of an 
active Reserve until September 1995.  


Analysis

As noted, the veteran must present evidence of a well 
grounded claim.  In order for a claim to be well grounded, 
there must be (1) competent evidence of a current disability 
as provided by a medical diagnosis, (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus, or link, between 
the in-service disease or injury and the current disability 
as provided by competent medical evidence.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

Having reviewed the evidence of record, the Board has 
concluded that the veteran has failed to present evidence of 
well grounded claims for service connection for hearing loss 
and tinnitus.  Specifically, the available service medical 
records are negative for complaints, treatment, or diagnoses 
for hearing loss and tinnitus during the active service 
period.  In addition, there is no evidence showing the 
manifestation of a sensorineural hearing loss within one year 
following the veteran's discharge from active service, such 
that service connection would be warranted on a presumptive 
basis under 38 C.F.R. § 3.309 (1998).  

Following the veteran's discharge from active duty in 
September 1972, there is no record of treatment, complaints, 
or diagnosis of hearing loss or tinnitus until 1996, at which 
time he was diagnosed with high frequency sensorineural 
hearing loss and tinnitus was noted.  As such, there is no 
objective evidence of the manifestation of hearing loss or 
tinnitus for over twenty years following discharge, and the 
available evidence does not show ongoing and continuing 
treatment for hearing loss and/or tinnitus between the time 
of discharge and the 1996 audiological evaluation.  In 
addition, the veteran has not presented any competent medical 
evidence, to include a medical opinion, which indicates that 
his current hearing loss and tinnitus have been medically 
related to his period of active service or acoustic trauma 
from engine room noise therein.  

It is the veteran's belief that his currently manifested 
hearing loss and tinnitus are related to his period of active 
service and specifically, to acoustic trauma from prolonged 
exposure to engine room noise during his Navy service aboard 
a ship.  However, as a layman the appellant is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, although the veteran has claimed that a hearing 
loss was showing at the time of an in-service audiological 
evaluation in 1971, the report of such testing has not been 
associated with the service medical records and there is no 
other objective documentation which corroborates the 
veteran's contention that hearing loss and tinnitus began 
during his active service.  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of an evidentiary 
link, or nexus, between his currently manifested hearing loss 
and tinnitus and the period of active service which ended in 
1972, to include acoustic trauma from engine room noise on 
board a ship therein.  As such, the requirements for well 
grounded claims have not been met, and accordingly, the 
claims for service connection for hearing loss and tinnitus 
must be denied.  

The veteran is reminded that in the event that additional 
evidence becomes available, to include records from his 
National Guard service, additional reports of in-service 
audiological testing, or other evidence of showing continuity 
of treatment for a hearing loss since the time of service, 
such records may be submitted to reopen a claim for service 
connection for hearing loss and tinnitus on the basis of new 
and material evidence.  


ORDER

As well grounded claims have not been presented, service 
connection is denied for hearing loss and tinnitus.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

